1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     CHRISTOPHER GONZALES
7
8                            IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12    UNITED STATES OF AMERICA,                    Case No. 2:17-CR-0162 TLN
13                      Plaintiff,
                                                   STIPULATION AND ORDER
14            v.                                   MODIFYING RELEASE CONDITIONS
15    CHRISTOPHER GONZALES,
                                                   JUDGE:     Hon. Kendall J. Newman
16                      Defendant.
17
18
19           IT IS HEREBY STIPULATED by plaintiff, United States of America, and defendant

20   Christpher Gonzales that the special conditions of pretrial release ordered on August 28, 2017,

21   (doc. 24) may be modified as follows: in special condition 10, the words “You must refrain

22   from ANY use of alcohol” are hereby replaced with “You shall refrain from excessive use of

23   alcohol." The remainder of the condition is unaffected by this change.

24   /////

25   /////

26   /////

27   /////

28   /////

                                                                       U.S. v. Gonzales, 2:17-CR-0162 TLN
1           Pretrial Services Officer Daryl Walker contacted the parties on January 13, 2020, to
2    request this modification in light of Mr. Gonzales’s compliance with release conditions.
3                                                 Respectfully submitted,
4
                                                  HEATHER E. WILLIAMS
5                                                 Federal Defender

6
     Dated: January 27, 2020                      /s/ T. Zindel
7                                                 TIMOTHY ZINDEL
                                                  Assistant Federal Defender
8                                                 Attorney for Christopher Gonzales
9
                                                  McGREGOR SCOTT
10                                                United States Attorney
11
12   Dated: January 27, 2020                      /s/ T. Zindel for J. Conolly
                                                  JAMES CONOLLY
13                                                Assistant U.S. Attorney
                                                  Attorney for Plaintiff
14
15
16
                                                ORDER
17
18
            Special condition 10 of pretrial supervision is modified as set forth above.
19
            IT IS SO ORDERED.
20
21   Dated:      January 27, 2020

22
23
24
25
26
27
28
                                                                       U.S. v. Gonzales, 2:17-CR-0162 TLN
